DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment filed on 08/09/2021 has been entered. As directed by the amendment: Claims 1 and 11 are amended. Claims 6, 9, 16 and 19 are cancelled. Claims 2- 5, 7-8, 10, 12-15, 17-18 and 20 are original. Thus, Claims 1- 5, 7- 8, 10 - 15, 17- 18 and 20 are pending. Applicant’s arguments/remarks dated 08/09/2021 have been fully considered (please see “Response to Arguments” section) and the following final Rejection is made herein. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 3, 8, 10-13, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrows (US 2018/0065204 A1), here in after called Burrows, in view of Wu (CN- 104400265- B), here in after called Wu, in further view of Ken et al. (CN 102592284 A), here in after called ken, modified by Guerin et al. (US 2016/ 0059415 A1) and here in after called Guerin.
Regarding claim 1, Burrows discloses a system comprising: a robot (a robotic welding torch (1) with a robotic arm (11), FIG.2)); one or more three dimensional sensor devices (scanning head 11, FIG.2 ) associated with the robot configured to scan a welding area and generate a scanned welding area (the scanning head (11) incorporates a suitable 3d optical Vision sensors to measure and record weld seam length, width and height and a computer system that generates a scanned image of the workpiece (0033, 0059)); and one or more processors configured to receive the scanned welding area and to generate a three dimensional point cloud based upon, at least in part the scanned welding area (a computer system (one or more processors are included in a typical computer system) programmed to generate from the scanned profiles a point cloud data image of defined coordinate positions of surfaces and edges to be assembled within a space envelope, (0036,0043)), 
Burrows does not explicitly teach the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain, the one or more processors further configured to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths.
However, Wu that teaches weld seam feature extracting method suitable for laser vision guiding, also teaches the one or more processors further configured to perform processing on the three dimensional point cloud in a two-dimensional domain (image processing algorithm (program) that takes scanned images of corner weld connections (the scanned profiles of the point cloud data image) and performs grid windowing on the collected images to cut out the ROI area and performs median filtering on the cutout ROi area, Binaryzation, and refinement, (93, page 3)), the one or more processors further configured to generate one or more three dimensional welding paths and to simulate the one or more three dimensional welding paths (Hough transform is used to extract the straight line of the light bar on the refined image and then obtain weld seam point coordinates, the refined three dimensional coordinate points of the original image, (93, page 3 and 120, page 3-4)).
The advantage of processing the initial three dimensional scan to two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates is, by further image processing the initial scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows to include further image processing of the scanned profiles the three ideational point cloud data image in two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal. 
Burrows in view of Wu do not explicitly teach performing processing on the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field.
However, Ken that teaches converting three-dimensional high-density point cloud data of the surface topography of a part into a gray-scale image, also teaches that reading in 3D high-density point cloud data, interpolating a read-in 3D point cloud data, using software interpolation commands that converts the Z coordinate values stored in the third column of matrix A of the point cloud data into values for each point of the grid, and stores as a two-dimensional matrix | (0011, 0012). This is the same process of converting the three dimensional point cloud in to a height field. As indicated in the specification of the application (paragraph 0036), converting the three dimensional point cloud into a height filed involves representing the three dimensional array by a two dimensional array with the height as the value in the entries of the array.

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows in view of Wu to include processing the three dimensional point cloud array in to a two dimensional array with the height (Z-value) as a value corresponding to the entries of the array, in order to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in the three dimensional domain.
Burrows in view of Wu in further view of ken still do not explicitly say that the one or more processors are communicatively coupled to a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result and save the one or more three-dimensional welding paths.
However, Guerin that teaches systems for enabling human-machine collaborations using a robotic capabilities an user interface (0031), also teaches the one or more processors are communicatively coupled to a graphical user interface (a computer (300) communicatively coupled with a user interface (310), (0079 and FIG. 3A) and an example of a user interface 500 populated with a tool behavior is given in FIG. 5)) configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result and save the one or more three-dimensional welding paths (When the robot grasps or captures a tool (e.g. a drill bit) the collaborative system generates , the collaborative system generates a representation of the tool's geometric features, such as a 3-D point cloud of the tool and the user selects the existing representation, generate a new representation, or select and modify an existing representation via the user interface, (0049, 0050)).

Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the one or more processors (computer) taught by Burrows in view of Wu in further view of ken to be communicatively coupled with a graphical user interface that allows the user to select or modify a 3-D point cloud for processing in order to incorporate the high level of customization that involves human skill and judgment required into the process without losing the efficiency of robotic automation as taught in Guerin.
Regarding claim 2, Burrows in view of Wu in further view of Ken modified by Guerin teaches the system of claim 1, wherein processing the three-dimensional point cloud in a two- dimensional domain includes at least one of binary image thinning of a welding path (application of thinning algorithm on the two-value scanned weld seam image, Wu (426, page 11)) or smoothing a welding path based upon, at least in part, a moving average filter (median filtering and refinement is applied before obtaining the final coordinates of the weld point, Wu (93, page 3)).
The advantage of processing the three-dimensional point cloud in a two-dimensional domain that includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 1 to include processing the three-dimensional point 
Regarding claim 3, Burrows in view of Wu in further view of Ken modified by Guerin teaches the system of claim 1, wherein processing the three-dimensional point cloud in a two-dimensional domain includes analysis of one or more environmental or robot constraints (the apparatus provides optical vision capability for component edge and surface detection within an automated or robotic environment (environmental analysis), the process also provides variable data capture on joint condition and provide automated pre-weld inspection and decision making, Burrows (0066)).
Regarding claim 8, Burrows in view of Wu in further View of ken modified by Guerin teaches the system of claim 2, wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (Binaryzation includes refinement algorithm (removing nodes), refinement involves striation or straight line extraction when a pixel represents more than two possible paths, using transform algorithm on the image to ensure real-time accuracy of the extraction of weld points, Wu (101, page 3)).
The advantage of binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 2 to include binary image thinning that includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors in order to produce a welding path or profile that is precise and 
Regarding claim 10, Burrows in view of Wu in further view of Ken modified by Guerin teaches the system of claim 1, wherein the one or more processors are configured to use one or more extra degrees of freedom to maintain a welding formation with respect to gravity as a welding process is being performed (the robotic arm may have a first orientation for scanning profiles of the first component and the second component, and a second orientation for scanning the electrode tip of the robotic welding torch (0031, 0058), the robotic arm that is controlled by a programmable computer (0012), can be moved between these two first and second orientation, hence has one or more extra degree of freedom to move between the orientations, Burrows).
Regarding claim 11, Burrows discloses a method comprising: providing a robot (a robotic welding torch (1) with a robotic arm (11), Burrows, (FiG.2)); scanning a welding area using one or more three dimensional sensor devices associated with the robot to generate a scanned welding area (Scanning using the scanning head (11) that incorporates a suitable 3D optical vision system with optical sensors to measure and record weld seam length, width and height, Burrows (0033, 0059)); receiving the scanned welding area at one or more processors (using the computer system, generate a scanned image of the workpiece, Burrows (0033, 0059)); generating a three dimensional point cloud based upon, at least in part the scanned welding area (generate from the scanned profiles, a point cloud data image of defined coordinate positions of surfaces and edges to be assembled within a space envelope using the computer system with one or more processors, Burrows (0036, 0043)).
Burrows does not explicitly disclose processing the three dimensional point cloud in a two-dimensional domain to generate one or more three dimensional welding paths, and simulating the one or more three dimensional welding paths.
However, Wu that teaches weld seam feature extracting method suitable for laser vision guiding, also teaches processing the three dimensional point cloud in a two-dimensional domain 
The advantage of processing the initial three dimensional scan to two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates is, by further image processing the initial scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows to include further image processing
of the scanned profiles the three ideational point cloud data image in two dimensional binaryzation, thinning, filtering, refining and obtaining back the three dimensional coordinates in order to produce a welding path or profile that is precise and accurate that can be use in automated robotic welding system and keep welding errors minimal.
Burrows in view of Wu do not explicitly teach processing the three dimensional point cloud in a two- dimensional domain includes converting the three dimensional point cloud to a height field.
However, Ken that teaches converting three-dimensional high-density point cloud data of the surface topography of a part into a gray-scale image, also teaches that reading in 3D high- density point cloud data, interpolating a read-in 3D point cloud data, using software interpolation commands that converts the Z coordinate values stored in the third column of matrix A of the 
The advantage of converting the three dimensional array into a two-dimensional array that contains the height value (height field) is to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in three dimensional domain.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system disclosed by Burrows in view of Wu to include processing the three dimensional point cloud array in to a two dimensional array with the height (Z-value) as a value corresponding to the entries of the array, in order to easily enable correction processes such as filtering, thinning and boundary judgment that will otherwise be difficult in the three dimensional domain.
Burrows in view of Wu in further view of ken still do not explicitly say that the one or more processors are communicatively coupled to a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result and save the one or more three-dimensional welding paths.
However, Guerin that teaches a method for enabling human-machine collaborations using a robotic capabilities an user interface (0031), also teaches the one or more processors are communicatively coupled to a graphical user interface (a computer (300) communicatively coupled with a user interface (310), (0079 and FIG. 3A) and an example of a user interface 500 populated with a tool behavior is given in FIG. 5)) configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result and save the one or more three-dimensional welding paths (When the robot grasps or captures a tool (e.g. a drill bit) the collaborative system generates , the collaborative system generates a representation of the tool's geometric features, such as a 3-D point cloud of the tool and the user selects the existing representation, generate a new representation, or select and modify an existing representation via the user interface, (0049, 0050)).
The advantage of such collaborative method wherein the computer (processors) autonomously produces the 3d point cloud representation of the tool captured by the robot and the user can select and modify the representation or generate new representation via the user interface is to enable to incorporate the high level of customization that involves human skill and judgment required into the process of small and medium-sized manufacturing systems (SMEs) without losing the efficiency of robotic automation (0003 and 0004).
Therefore, it would have been obvious for one of ordinary skill in the art at the time of filling to modify the one or more processors (computer) taught by Burrows in view of Wu in further view of ken to be communicatively coupled with a graphical user interface that allows the user to select or modify a 3-D point cloud for processing in order to incorporate the high level of customization that involves human skill and judgment required into the process without losing the efficiency of robotic automation as taught in Guerin.
Regarding claim 12, Burrows in view of Wu in further view of Ken modified by Guerin teaches the method of claim 11, wherein processing the three-dimensional point cloud in a two- dimensional domain includes at least one of binary image thinning of a welding path (application of thinning algorithm on the two-value scanned weld seam image, Wu (426, page 11)) or smoothing a welding path based upon, at least in part, a moving average filter (median filtering and refinement is applied before obtaining the final coordinates of the weld point, Wu (93, page3)).
The advantage of processing the three-dimensional point cloud in a two-dimensional domain that includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter is, by further image processing 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 1 to include processing the three-dimensional point cloud in a two-dimensional domain includes at least one of binary image thinning of a welding path or smoothing a welding path based upon, at least in part, a moving average filter in order to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal. 
Regarding claim 13, Burrows in view of Wu in further view of Ken modified by Guerin teaches the method of claim 11, wherein processing the three-dimensional point cloud in a two- dimensional domain includes analysis of one or more environmental or robot constraints (the method of binaryzation includes adjusting adaptively with the influence of various random factors in the welding environment to better segment the light strip area, Wu (316, page 8)).
Regarding claim 18, Burrows in view of Wu in further view of Ken modified by Guerin teaches the method of claim12, wherein binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors (Binaryzation includes refinement algorism (removing nodes) to ensure real-time accuracy of the extraction of weld points, Wu (101, page 3)).
The advantage of binary image thinning includes removing one or more branch nodes, wherein a branch node corresponds to a pixel having more than two neighbors is, by further image processing the initial three-dimensional point cloud scan, to produce a welding path or profile that is precise and accurate that can be used in automated robotic welding system and keep welding errors minimal.
Therefore it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the system of claim 2 to include binary image thinning that includes 
Regarding claim 20, Burrows in view of Wu in further view of Ken modified by Guerin teaches the method of claim 11, further comprising: using one or more processors to maintain a welding formation with respect to gravity as a welding process is being performed wherein maintaining the welding formation is based upon, at least in part, on e or more extra degrees of freedom associated with the robot (the computer is programmed to move the robotic arm between first and second orientation, hence has one or more extra degree of freedom to move between orientations, Burrows (0031, 0058)).
Claim 4 - 5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Burrows in view of Wu in further view Ken modified by Guerin and Tilove et al. (US 2008/0125893 A1), herein after called Tilove.
Regarding claim 4, Burrows in view of Wu in further view of Ken modified by Guerin teaches the system of claim 1. But,
Burrows and Wu in view of Ken modified by Guerin do not teach that simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths.
However, Tilove that teaches systems and methods of automated robotic welding for determining optimal weld gun orientations and robot path planning, also teaches optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points
(0014).
The advantage of optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points is to provide a faster, more precise and optimized weld 
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 1 taught by Burrows and Wu in view of Ken modified by Guerin to include optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points in order to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase the efficiency the automated robotic welding systems as taught in Tilove.
Regarding claim 5, Burrows in view of Wu in further view of Ken modified by Guerin  view and Tilove teaches the system of claim 4, wherein if the one or more three dimensional welding paths are not verified, the one or more processors further configured to re-simulate after altering a position of a welding table (process that enables a generation and editing of weld gun paths and sequences in a managed 3-D environment, Tilove (0012) involves determining an initial goodness rating of pluralities of sample points and the plurality of feasible configuration points( verifying the feasibility of the welding path) if yes, based on the result generating a plurality of new candidate points (simulating possible weld path candidates), if no, repeating all steps from the generation of a plurality of new candidate points and after (Re-simulating a new weld path candidate),Tilove (0014), Tilove also teaches when generating new candidate points for re-simulation, optimization of the parameters selected for a collision free path planning is carried out which includes altering the robot home position, goal position, and/or weld gun orientations in a welding cell or work station (0032, 0033, 0034 and 0035). Here, Eventhough Tilove does not explicitly say altering a position of a welding table per say, since altering the home/goal position of the robot and/or the welding gun orientation in relation to a weld cell or workstation (optimizing the parameters for re-simulation) is equivalent to altering the position of the welding table before re-simulating.    

Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 4 to include one or more processors further configured to re-simulate after altering a position of a welding table or a welding part, if the one or more three dimensional welding paths are not verified, in order to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase the efficiency the automated robotic welding systems as taught in Tilove.
Regarding claim 14, Burrows in view of Wu in further view of Ken modified by Guerin teaches the method of claim 11. But,
Burrows and Wu in view of Ken modified by Guerin do not teach that simulating the one or more three dimensional welding paths includes verifying feasibility of the one or more three dimensional welding paths.
However, Tilove that teaches systems and methods of automated robotic welding for determining optimal weld gun orientations and robot path planning, also teaches optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points
(0014).
The advantage of optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems (0013).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 11 to include optimizing collision free path planning by initializing and verifying a plurality of feasible configuration points in order to 
Regarding claim 15, Burrows in view of Wu in further view of Ken modified by Guerin and Tilove teaches the method of claim 14, wherein if the one or more three dimensional welding paths are not verified, the one or more processors further configured to re-simulate after altering a position of a welding table (process that enables a generation and editing of weld gun paths and sequences in a managed 3-D environment, Tilove (0012) involves determining an initial goodness rating of pluralities of sample points and the plurality of feasible configuration points( verifying the feasibility of the wield path) if yes, based on the result generating a plurality of new candidate points (simulating possible weld path candidates), if no, repeating all steps from the generation of a plurality of new candidate points and after (Re-simulating a new weld path candidate), Tilove (0014)), Tilove also teaches when generating new candidate points for re-simulation, optimization of the parameters selected for a collision free path planning is carried out which includes altering the robot home position, goal position, and/or weld gun orientations in a welding cell or work station (0032, 0033, 0034 and 0035). Here, Eventhough Tilove does not explicitly say altering a position of a welding table per say, since altering the home/goal position of the robot and/or the welding gun orientation in relation to a weld cell or workstation (optimizing the parameters for re-simulation) is equivalent to altering the position of the welding table before re-simulating.    
The advantage of having one or more processors configured to re-simulate a weld path when the three dimensional weld path is not verified is to provide a faster, more precise and optimized weld gun orientation and weld point configuration that can increase efficiency of automated robotic welding systems , Tilove (0013).
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the robotic welding system of claim 14 to include one or more processors further configured to re-simulate after altering a position of a welding table or a welding part, if .
Claim 7 and 17 is/are rejected under35 U.S.C. 103 as being unpatentable over Burrows in view of Wu in further view of Ken modified by Guerin and Liu Jun et al. (CN-102521835-A), here in after called Liu.
Regarding claim 7, Burrows in view of Wu in further view of Ken modified by Guerin teaches the system of claim 1, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying grid windowing on the scanned image, median filtering, binaryzation and refinement is performed before the coordinates of the weld point are obtained, Wu (93, page3 and 131, page 4)).
Burrows and Wu in view of Ken modified by Guerin does not explicitly teach applying a local minimum filter to the height field.
Liu that teaches spatial information process field, using cloud data height of tree method for distilling based on the space three-dimensional template, also teaches digital elevation model (DEM) algorithm that involves the steps of rasterizing point cloud data, for the case where multiple points appear in the grid cell, uses minimum height value as the grid cell value (the minimum value of each grid cell is the local minima; as second step adopts a local minimum search window algorithm to extract ground point (identifying the local minimum), Liu (line 376 - 380, page 10). 
The advantage of applying local minimum filtering to the height field image is to be able to collect enough accurate ground data points that are used in the interpolation algorithm in the construction of the three-dimensional model.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the image processing system of claim 1 taught by Burrows in view of Wu in further view of Ken to include the application of a local minimum filter (the adoption of the 
Regarding claim 17, Burrows and Wu in view of Ken modified by Guerin and Liu  teaches the method of claim 16, wherein performing processing on the three dimensional point cloud in a two-dimensional domain includes applying a local minimum filter to the height field (digital elevation model (DEM) algorithm that involves the steps of rasterizing point cloud data, for the case where multiple points appear in the grid cell, uses minimum height value as the grid cell value (the minimum value of each grid cell is the local minima; as second step adopts a local minimum search window algorithm to extract ground point (identifying the local minimum),
Liu (line 376 - 380, page 10)).
The advantage of applying local minimum filtering to the height field image is to be able to collect enough accurate ground data points that are used in the interpolation algorithm in the construction of the three-dimensional model.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the image processing system of claim 1 taught by Burrows in view of Wu in further view of Ken to include the application of a local minimum filter (the adoption of the search window algorithm for the local minimum of the grid cells) in order to be able to collect enough accurate ground data points that are used in the interpolation algorithm to construction of the three -dimensional model.
Response to Arguments
Applicant’s arguments/remarks dated 08/09/2021have been considered response to the arguments/remarks is given herein.
Response regarding arguments of Claim Rejections under 35 U.S.C. § 102
Applicant’s acknowledgement of Inventor Chang (one of the inventors listed in the current application) involvement of the content and publication of the you tube video, https://youtu.be/BRG2_LKFISM is noted and the anticipatory rejection under 35 U.S.C. 102 made to the claims in the Non-Final Rejection dated 05/07/2021 is withdrawn.
Responses regarding arguments of Claim Rejections under 35 U.S.C. § 103
Applicant stated that both independent claims 1and 11 are now amended to recite “wherein the one or more processors are communicatively coupled to a graphical user interface configured to allow a user to select a filter size, select a point cloud for processing, visualize a weld path result and save the one or more three-dimensional welding paths” and none of the references used in the Non-final rejection teach the limitation. This argument is moot now because the current rejection introduces a new teaching reference (Guerin) to teach the amended limitation.
Applicant also argues regarding claim 5 and 15 that the Tilove reference does not include a discussion of “a welding table” or “re-simulating after altering the position of a welding table”.
As indicated in the current rejection, the examiner agrees with the assertion that Tilove does not explicitly say “re-simulating after altering the position of a welding table”. However, Tilove teaches that when generating new candidate points for re-simulation, optimization of the parameters selected for a collision free path planning is carried out which includes altering the robot home position, goal position, and/or weld gun orientations in a welding cell or work station (0032, 0033, 0034 and 0035). Here, Tilove does not explicitly say altering a position of a welding table per say. However, since altering the home/goal position of the robot and/or the welding gun orientation in relation to a weld cell or workstation (optimizing the parameters for re-simulation is disclosed by Tilove, it is equivalent to altering the position of the welding table before simulating.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761